ACCEPTED
                                                                                         07-15-00103-CR
                                                                            SEVENTH COURT OF APPEALS
                                                                                      AMARILLO, TEXAS
                                                                                    8/25/2015 3:33:34 PM
                                                                                        Vivian Long, Clerk


                               NO. 07-15-00103-CR

TOBY MACK DEVENPORT                       §            IN THE SEVENTH
                                                                  FILED COURT
                                                                        IN
                                                                7th COURT OF APPEALS
                                          §                       AMARILLO, TEXAS
vs.                                       §                     8/25/2015 3:33:34 PM
                                          §                          VIVIAN LONG
THE STATE OF TEXAS                        §              OF   APPEALSCLERKOF TEXAS


                MOTION TO EXTEND TIME TO FILE
                   THE APPELLANT’S BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Toby Mack Devenport, Appellant, and files this Motion to

Extend Time to File the Appellant’s Brief until September 24, 2015 pursuant to

TEXAS RULES OF APPELLATE PROCEDURE 38.6 and 10.5(b).


                                         I.

      Appellant’s brief is currently due on August 26, 2015. This is Appellant’s

second request for an extension. The first was granted on July 27, 2015.


                                         II.

      Appellant respectfully requests one last thirty-day extension to file his brief.

The basis for this request is as follows: defense counsel has had an abnormally

high number of contested hearings, several of which required extensive research,

over the course of the last month. As a result, although progress has been made,
counsel has not had sufficient time to devote to completing the necessary research

and drafting of Appellant’s brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays the Court

grant an extension of time to file Appellant’s Brief until September 24, 2015. This

request is not made for delay but so that justice may be done.



                                             Respectfully submitted,

                                             /s/ ROBYN NANCE
                                             Robyn Nance
                                             Freeman, Wilcox, & Nance, L.L.C.
                                             2403 Line Ave.
                                             Amarillo, Texas 79106
                                             Phone: (806) 220-2515
                                             Fax: (806) 373-4068
                                             SBN: 24060319
                                             Email: nance@lawyersamarillo.com
                                             Attorney for Appellant




                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above Motion to Extend

Time to File the Appellant’s Brief was served on Mr. Franklin McDonough, the

31st Judicial District Attorney, via facsimile to (806) 669-8050 on August 25, 2015.



                                             /s/ ROBYN NANCE
                                             Robyn Nance


                                         2